Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-4-2007

Benjamin v. Miner
Precedential or Non-Precedential: Non-Precedential

Docket No. 07-3679




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Benjamin v. Miner" (2007). 2007 Decisions. Paper 142.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/142


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
HLD-18                                                  NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      NO. 07-3679
                                   ________________

                                 TREVOR BENJAMIN,
                                          Appellant

                                             vs.

                            WARDEN JONATHAN MINER
                       ____________________________________

                    On Appeal From the United States District Court
                        For the Middle District of Pennsylvania
                              (D.C. Civ. No. 07-cv-01399)
                     District Judge: Honorable James M. Munley
                    _______________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                   November 16, 2007
          Before: SCIRICA, Chief Judge, WEIS AND GARTH, Circuit Judges
                               (Filed: December 4, 2007)
                              _______________________

                                       OPINION
                               _______________________

PER CURIAM.

              Trevor Benjamin appeals pro se from an order of the United States District

Court for the Middle District of Pennsylvania dismissing his habeas petition filed

pursuant to 28 U.S.C. § 2241. We will affirm.

              Benjamin pled guilty in the United States District Court for the District of

                                             1
Maryland to armed bank robbery and use of a firearm in the commission of a felony. He

is currently serving a 248 month prison sentence at the Allenwood Federal Correctional

Complex. In the present § 2241 petition, Benjamin argued that “the District Court had no

jurisdiction to apply Title 18 . . . since it was enacted unconstitutionally and void from the

beginning.” In particular, he claims that the “version of act [which amended Title 18] that

was passed by the House of Representatives was not identical to the amended version

passed by the Senate in a different version of Congress.”

              We agree with the District Court that Benjamin cannot use a § 2241 petition

to obtain the relief he seeks and that, in any event, his argument is completely without

merit. A motion filed pursuant to 28 U.S.C. § 2255 is the presumptive means for a

federal prisoner “claiming the right to be released upon the ground . . . that the court was

without jurisdiction to impose [the] sentence.” 28 U.S.C. § 2255 ¶ 1. A habeas petitioner

can seek relief under 28 U.S.C. § 2241 only if the remedy provided by § 2255 is

“inadequate or ineffective” to test the legality of his detention. See Okereke v. United

States, 307 F.3d 117, 120 (3d Cir. 2002); 28 U.S.C. § 2255 ¶ 5. A § 2255 motion is not

“inadequate or ineffective” merely because the petitioner can not meet the stringent gate-

keeping requirements of § 2255, Okereke, 307 F.3d at 120, or because the sentencing

court does not grant relief, Cradle v. United States ex rel. Miner, 290 F.3d 536, 539 (3d

Cir. 2002) (per curiam). Rather, the “safety valve” provided under § 2255 is extremely

narrow and has been held to apply in unusual situations, such as those in which a prisoner

has had no prior opportunity to challenge his conviction for a crime later deemed to be

                                              2
non-criminal by an intervening change in law. See Okereke, 307 F.3d at 120 (citing In re

Dorsainvil, 119 F.3d at 251).

               Benjamin has not demonstrated such a limitation in § 2255’s scope or

procedure here. His § 2241 petition raises claims which could have been presented in a

motion pursuant to § 2255. Moreover, there is no merit to Benjamin’s assertion that both

houses of Congress did not properly enact 18 U.S.C. § 3231, which provides district

courts with jurisdiction over “all offenses against the laws of the United States.” See

United States v. Risquet, 426 F.Supp.2d 310, 311 (E.D. Pa. 2006).

               Because no substantial question is presented by this appeal, we will

summarily affirm the District Court’s judgment.1 See Third Circuit LAR 27.4 and

I.O.P. 10.6.




               1
                   Benjamin’s “Motion to Disqualify” the District Court judge is denied.

                                               3